DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
Applicants amendments to the claims filed 11/30/2021 have been entered. Any objection\rejections from the previous office action filed 8/30/2021 not addressed below has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In particular the new amendment contained in the following phrase “wherein the first polymer macromers and the second polymer macromers are crosslinked by a plurality of B-hydroxythio-ether linkages by reacting a plurality of diepoxy poly(ethylene glycol) macromers forming the first polymer macromers with a plurality of thiolated polymer macromers forming the second polymer macromers,” is considered unclear. From the specification the diepoxy poly(ethylene glycol) macromers are not 
	In claim 1 line 4, after the first instance of the following phrase “the first polymer macromers,” insert “wherein the first polymer macromer is diepoxy poly(ethylene glycol) and the second polymer macromer is a thiolated polymer macromer”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-4 and 6-7 and 9-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wallace et al. (US 6,624,245), for the reasons set forth in the previous action filed 8/30/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 6,624,245) in view of Wurst (US 10,196,602), for the reasons set forth in the previous action filed 8/30/2021.
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
Applicants assert Wallace does not teach all of their claimed invention and state the reference only mentions epoxy in a list with other reactive groups and claim 41 but does not mention its use in table 1.
The relevance of this assertion is very unclear. The reference clearly describes epoxy as a sulfhydryl reactive group and even claims the group, thus it is a clearly disclosed selectable option available to one of ordinary skill. The mere disclosure of other alternative would not dissuade one of ordinary skill from the selection as claimed since epoxy is a clearly described option. The relevance of asserting the reference does not disclose the use of this functional group merely because it is absent from one table 
Applicants assert there is nothing within Wallace that would lead one of ordinary skill to produce a hydrogel comprising β-hydroxythio-ether linkages from reacting diepoxy PEG with thiolated polymer and encapsulated cell.
Once again the relevance of this assertion is unclear. As clearly noted in the previous action Wallace discloses rapid gelling polymer compositions including hydrogels comprising reactive polymers, specifically sulfhydryl (thiol) polymers including three branched multiarm PEG and a sulfhydryl reactive polymer including linear PEG substituted by epoxy groups, the gel further comprised polar solvent (aqueous) and could contain mesenchymal stem cells, RNA and DNA. It follows since the reactants used to make the hydrogel are the same, thiol and epoxy substituted PEG, they will form the same β-hydroxythio-ether linkage once reacted. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established, Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Applicants assert Wallace method achieves fast gelation while their invention is from 9-30 minutes. 
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Even if gelation times were recited it could not remove the rejection of record as the hydrogel is the same, thus it will feature the same properties. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). MPEP 2112.01 [R-3] II. 
	Applicants assert Wurst does not cure the purported deficiencies with respect to Wallace. As noted above the purported deficiencies of Wallace raised by applicants have been rebutted, the reference clearly anticipates the rejected claims under 102 and is not deficient.
Conclusion
No claims are allowed at this time.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JAMES W ROGERS/Primary Examiner, Art Unit 1618